PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Armendariz, Gerardo
Application No. 14/791,415
Filed: 4 Jul 2015
For: Safety Flow Obstruction Holder
:
:
:	DECISION ON PETITION
:
:


This is a decision on the “Request for Reconsideration” filed October 22, 2021, which is treated as a  renewed petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application. 

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned May 24, 2017, for failure to timely submit a response to the non-final Office action mailed February 23, 2017, which set a three (3) month shortened statutory period for reply. No reply was filed. On September 5, 2017, a Notice of Abandonment was mailed. On December 4, 2020, a petition to revive was filed. On May 27, 2021, a decision was mailed dismissing the petition. On July 26, 2021, a renewed petition was filed. On August 24, 2021, a decision was mailed dismissing the renewed petition.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) 3.

The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner’s counsel states, 

An office action for the instant application was mailed to the applicant’s representative (Wilson Daniel Swayze Jr) on February 23, 2017. Since the applicant does not have an email address, the office action was mailed to the applicant on or about March 7, 2017. Applicant claims that the office action was not received at this time. The applicant’s representative called the applicant but the phone number was not valid.
A copy of the office action was again sent to the same address on or around October 1, 2017 and the applicant responded with comments which were incorporated into the enclosed response. The petition was initially incorrectly docketed and the petition was filed on December 4, 2020.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. 

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a).  

grantable petition pursuant to 37 CFR 1.137(a). 

The Office is requesting additional information with regard to the second period of delay. In pertinent part, the petition references “the enclosed response.” No response, however, is enclosed with the renewed petition filed October 22, 2021. Additionally, it appears that petitioner is asserting that the attorney intended to file a petition to revive after receiving applicant’s response to a copy of the Office action mailed February 23, 2017, which counsel sent to the inventor on or around October 1, 2017, but that the petition was incorrectly docketed by counsel. Petitioner should explain when the response was received by counsel from the inventor and also provide an explanation of the docketing error that occurred. Petitioner should further explain when it was learned that the petition had not been properly docketed, and explain any delay between when it was learned that the petition was intended to be filed but was not filed and the filing of the initial petition.

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition accompanied by the information required above must be filed in order to revive the application.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).